Citation Nr: 1023368	
Decision Date: 06/23/10    Archive Date: 07/01/10

DOCKET NO.  09-12 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
Achilles tendonitis, bilateral feet, to include as secondary 
to service-connected low back disability, and if so, if 
service connection is warranted.  

2.  Entitlement to service connection for bilateral knee 
disability, to include as secondary to service-connected low 
back disability.  

3.  Entitlement to an increased evaluation for low back 
disability, currently rated 40 percent disabling.  

4.  Entitlement to an effective date earlier than March 26, 
2007 for an increased rating of 40 percent for low back 
disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1982 to 
September 1982.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2007 rating decision by a Department of Veterans 
Affairs (VA) Regional Office (RO).  A notice of disagreement 
was filed in July 2007, a statement of the case was issued in 
February 2009, and a substantive appeal was received in April 
2009.  The Veteran testified at a hearing before the RO in 
January 2009, and before the Board in March 2010.  

The issues of service connection for Achilles tendonitis, 
bilateral feet, and bilateral knee disabilities, as well as 
entitlement to an increased evaluation for low back 
disability, and entitlement to an effective date earlier than 
March 26, 2007 for an increased rating of 40 percent for low 
back disability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An April 1983 rating decision denied the Veteran's claim 
for service connection for falling arches; a timely notice of 
disagreement was not received.

2.  In March 2007, the Veteran filed a request to reopen her 
claim of service connection for a bilateral foot disability.

3.  Certain evidence received since the April 1983 rating 
decision raises a reasonable possibility of substantiating 
the claim of service connection for Achilles tendonitis, 
bilateral feet. 


CONCLUSIONS OF LAW

1.  The April 1983 rating decision denying service connection 
for falling arches is final.  38 U.S.C.A. § 7105(c) (West 
2002).

2.  New and material evidence has been received since the 
April 1983 denial, and the claim of entitlement to service 
connection for Achilles tendonitis, bilateral feet, is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New & Material Evidence

By rating decision in April 1983, the RO denied service 
connection for falling arches, and the Veteran was notified 
of this decision by a letter dated in April 1983.  The 
Veteran did not file a notice of disagreement with the April 
1983 rating decision.  

Following notification of an initial review and adverse 
determination by the RO, a notice of disagreement must be 
filed within one year from the date of notification thereof; 
otherwise, the determination becomes final and is not subject 
to revision except on the receipt of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  
Following receipt of a notice of a timely disagreement, the 
RO is to issue a statement of the case.  38 C.F.R. § 19.26.  
A substantive appeal must be filed within 60 days from the 
date that the agency of original jurisdiction mails the 
statement of the case to the appellant, or within the 
remainder of the 1-year period from the date of mailing of 
the notification of the determination being appealed, 
whichever period ends later.  38 C.F.R. § 20.302(b).  
Otherwise, the determination becomes final and is not subject 
to revision except on the receipt of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  
Since the Veteran did not file a notice of disagreement in 
response to the April 1983 rating decision, the April 1983 
rating decision became final.  The Veteran subsequently 
requested that her claim be reopened.  The RO initially 
denied the request to reopen and the present appeal ensued.

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).

The provisions of 38 C.F.R. § 3.156 (which defines "new and 
material evidence") were changed for claims filed on or 
after August 29, 2001.  66 Fed. Reg. 45, 620 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.156 (2004)). The appellant's 
application to reopen her claim was filed after August 29, 
2001 (it was filed in March 2007); consequently, the current 
version of § 3.156 applies.  38 C.F.R. § 3.156(a) provides as 
follows:

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

Second, if VA determines that the evidence is new and 
material, the VA may then proceed to evaluate the merits of 
the claim on the basis of all evidence of record, but only 
after ensuring that the duty to assist has been fulfilled.  
See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the analysis set forth in Elkins), overruled on 
other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000); Elkins, supra.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is not material, the inquiry ends and the claim 
cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).

In Evans v. Brown, 9 Vet. App. 273 (1996), the Court held 
that to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally denied on any 
basis.  Additionally, evidence considered to be new and 
material sufficient to reopen a claim should be evidence that 
tends to prove the merits of the claim that was the specified 
basis for the last final disallowance of the claim.

In Justus v. Principi, 3 Vet. App. 510 (1992), the Court held 
that for new and material evidence purposes only, new 
evidence is presumed to be credible.  The only exception 
would be where evidence presented is either (1) beyond the 
competence of the individual making the assertion or (2) 
inherently incredible.

If new and material evidence has been received with respect 
to a claim that has become final, then the claim is reopened 
and decided on a de novo basis.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.

At the time of the April 1983 decision, the Veteran's service 
treatment records were on file.  Based on that evidence, the 
RO denied service connection for falling arches.  It found no 
evidence of current complaints or treatment for falling 
arches.  

Evidence received since the April 1983 decision denying 
service connection is new and material.  Specifically, since 
the prior denial, the Veteran has submitted VA outpatient 
treatment records dated in February 2003 which reflect a 
diagnosis of bilateral chronic recurrent Achilles tendinitis.  
This diagnosis bears directly and substantially on the 
question before the Board, that is, whether the Veteran has 
Achilles tendonitis, bilateral feet, that is related to 
service.  Hence, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Thus, the February 2003 VA outpatient treatment records 
satisfy the materiality requirements of 38 C.F.R. § 3.156(a).

In conclusion, new and material evidence has been received 
subsequent to the RO decision in April 1983.  As such, the 
Veteran's claim is reopened.  However, before the Board may 
proceed to a merits analysis, additional development is 
necessary to assist the Veteran as more particularly set 
forth in the remand section of this decision. 

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In light of the favorable decision as it relates to 
the issue of whether new and material evidence has been 
received to reopen the claim of service connection for 
Achilles tendonitis, bilateral feet, no further discussion of 
VCAA is necessary at this point.  The matter of VCAA 
compliance with regard to the claim of service connection 
will be addressed in a future merits decision after action is 
undertaken as directed in the remand section of this 
decision.   


ORDER

The application to reopen the claim of service connection for 
Achilles tendonitis, bilateral feet, is granted.


REMAND

The Board notes that private treatment records from Yano 
Rehabilitation dated in March 2008 reflect that the Veteran 
applied for Social Security Administration (SSA) disability 
benefits.  The record does not reflect an attempt by VA to 
secure copies of the SSA determination pertaining to the 
claimant or the medical records considered in conjunction 
with the determination.  

In Murincsak v. Derwinski, 2 Vet. App. 363 (1992) the U.S. 
Court of Appeals for Veterans Claims (Court) held, in 
essence, that records pertaining to SSA disability claims in 
possession of SSA are constructively in possession of VA (See 
38 C.F.R. § 3.201), and that if VA does not seek to secure 
such records from SSA, it violates its duty to assist the 
claimant under 38 U.S.C.A. § 5107(a).  Memorandum decisions 
of the Court and Joint Motions by the parties endorsed by the 
Court have consistently adhered to this precedent.  

Additionally, the Veteran testified at the March 2010 Board 
hearing that the Achilles tendonitis, bilateral feet, and 
bilateral knee disabilities are affected by her service-
connected low back disability.  Disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310 (2009).  The provisions of 38 C.F.R. § 3.310 were 
amended, effective from October 10, 2006; however, the new 
provisions require that service connection not be awarded on 
an aggravation basis without establishing a pre-aggravation 
baseline level of disability and comparing it to current 
level of disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  
Although the stated intent of the change was merely to 
implement the requirements of Allen v. Brown, 7 Vet. App. 439 
(1995), the new provisions amount to substantive changes to 
the manner in which 38 C.F.R. § 3.310 has been applied by VA 
in Allen-type cases since 1995.  Consequently, with regard to 
the bilateral knee disability, the Board will apply the older 
version of 38 C.F.R. § 3.310, which is more favorable to the 
claimant because it does not require the establishment of a 
baseline before an award of service connection may be made 
and the Veteran's claim for service connection for bilateral 
knee disability was filed prior to the effective date of the 
revised regulation.  Under the circumstances, the Board 
believes that a VA examination with opinion is necessary to 
comply with 38 C.F.R. § 3.159(c)(4).  

The Veteran stated at the September 2007 VA examination that 
she has not been employed since 1982 on a long term basis in 
part because of her back disability.  After advising the 
Veteran of the provisions of 38 C.F.R. § 3.321(b)(1) and the 
requirements for establishing entitlement to extra-schedular 
evaluations for a low back disability, the RO should consider 
whether the Veteran's case should be forwarded to the 
Director of the Compensation and Pension Service for extra-
schedular consideration under the provisions of 38 C.F.R. 
§ 3.321(b)(1).  

Finally, the Veteran also has not, to date, received 
appropriate VCAA notice with regard to the right knee 
disability.  Accordingly, and because this claim is being 
remanded for additional development, on remand, the Veteran 
should be provided such notice.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should inform the Veteran of the 
provisions of 38 C.F.R. § 3.321(b)(1) and 
the requirements for establishing 
entitlement to an extra-schedular 
evaluation for a low back disability.  
Specifically, the Veteran should be advised 
that she can submit or identify evidence in 
conjunction for her claim for an increased 
rating for a low back disability, which 
tends to show marked interference with 
employment and/or frequent hospitalization 
due to this disability.  She should be 
advised further that such evidence can 
include documentation demonstrating the 
amount of time she has lost from work 
specifically as a result of this 
disability.  A copy of this notice letter 
should be included in the claims file.  
Additionally, the RO should review the 
claims file and ensure that all notice 
obligations have been satisfied in 
accordance with the recent court decisions, 
as well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A, and any other applicable legal 
precedent.  In addition, the Veteran should 
be issued appropriate notice on the claim 
of entitlement to service connection for 
bilateral knee disability, to include as 
secondary to service-connected low back 
disability.  A copy of the notice letter 
must be included in the claims file.  

2.  Secure from SSA copies of their 
determination on the Veteran's claim for 
SSA disability benefits, as well as copies 
of the complete medical records considered 
in conjunction with that determination.  
Upon receipt of those records, the RO 
should review them and arrange for any 
further development suggested by the 
information therein.  

3.  The Veteran should be scheduled for an 
appropriate VA examination to determine the 
nature and etiology of any current Achilles 
tendonitis, bilateral feet.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  Following 
a thorough evaluation, during which all 
indicated tests are performed, the examiner 
should:

a) diagnose any current Achilles 
tendonitis, bilateral feet, shown to 
exist;

b) opine whether any such Achilles 
tendonitis, bilateral feet, is at least 
as likely as not related to the 
Veteran's service-connected low back 
disability;

c) if not, opine whether any such 
Achilles tendonitis, bilateral feet, is 
aggravated by the Veteran's service-
connected low back disability; and

d) provide detailed rationale, with 
specific references to the record, for 
the opinion.  

4.  The Veteran should be scheduled for an 
appropriate VA examination to determine the 
nature and etiology of any current 
bilateral knee disability.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  Following 
a thorough evaluation, during which all 
indicated tests are performed, the examiner 
should:

a) diagnose any current bilateral knee 
disability shown to exist;

b) opine whether any such bilateral 
knee disability is at least as likely 
as not related to the Veteran's 
service-connected low back disability;

c) if not, opine whether any such 
bilateral knee disability is aggravated 
by the Veteran's service-connected low 
back disability; and

d) provide detailed rationale, with 
specific references to the record, for 
the opinion.  

5.  After completion of the foregoing, 
readjudicate the claims.  If the benefits 
sought on appeal remain denied, the Veteran 
should be provided a supplemental statement 
of the case.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


